F I L E D
                                                                         United States Court of Appeals
                                                                                 Tenth Circuit
                       UNITED STATES COURT OF APPEALS
                                                                                  MAR 3 1999
                                     TENTH CIRCUIT
                                                                            PATRICK FISHER
                                                                                      Clerk

 UNITED STATES OF AMERICA,

               Plaintiff-Appellee,
                                                              No. 98-1040
 v.                                                      (D.C. No. 97-CR-44-D)
                                                          (District of Colorado)
 LARRY LECO BEVERLY,

               Defendant-Appellant.




                              ORDER AND JUDGMENT*


Before PORFILIO, KELLY, and HENRY, Circuit Judges.



       After examining the briefs and the appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of this

appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore ordered

submitted without oral argument.

       The defendant Larry Leco Beverly was convicted after a jury trial of distributing

cocaine and possessing cocaine with the intent to distribute it, a violation of 21 U.S.C. §

       *
               This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court generally
disfavors the citation of orders and judgments; nevertheless, an order and judgment may
be cited under the terms and conditions of 10th Cir. R. 36.3.
841(a)(1) and (b)(1)(B). Mr. Beverly argues for the first time on appeal that his

conviction should be vacated because the government presented testimony from an

informant to whom it had promised that it would seek a downward departure at

sentencing in exchange for his cooperation. Mr. Beverly adds that the government

provided the informant with approximately $525 in cash in order to make controlled drug

buys. According to Mr. Beverly, the government’s offers violated 18 U.S.C. § 201(c)(2).

       We recently rejected this argument in United States v. Singleton, No. 97-3178,

1999 WL 6469 (10th Cir. Jan. 8, 1999) (en banc). We there concluded that “section

201(c)(2) was not intended to apply to the United States or its attorneys.” Id. at *5.

Singleton controls here, and, as a result, we conclude that the government’s use of the

informant’s testimony did not violate 18 U.S.C. § 201(c)(2).

       Accordingly, the judgment of the district court is AFFIRMED.



                                                  Entered for the Court,

                                                  Robert H. Henry
                                                  Circuit Judge




                                              2